887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glen McMURPHY, Plaintiff-Appellant,FLUSHING DIVISION OF the FRATERNAL ORDER OF POLICE LABORCOUNCIL;  State Lodge of Michigan, Fraternal Orderof Police, Plaintiffs,v.CITY OF FLUSHING;  Bernard Vanosdale;  Vernon L. Royston,Defendants-Appellees.
No. 89-1970.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The plaintiff appeals an order granting in part the defendants' motions for attorney's fees pending further submissions to the district court.  The district court found the plaintiff liable for certain fees and costs, but did not make a finding on the specific amount due.  The defendant was directed to submit an affidavit as to costs incurred.  This Court issued an order on September 5 to show cause why this appeal should not be dismissed.  The plaintiff has not responded.


2
An order finding a party liable for attorney's fees but which does not determine the specific amount due is not a final, appealable order.    Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1104-05 (6th Cir.1985);  Morgan v. Union Metal Manufacturing, 757 F.2d 792, 795 (6th Cir.1985).


3
It is therefore ORDERED that this appeal is dismissed sua sponte without prejudice to the plaintiff's right to appeal the final judgment.  Local Rule 9(b)(1).